      Case 1:15-cv-05814-JPO-SDA Document 167 Filed 08/20/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------x
CMG HOLDINGS GROUP, INC. as assignee of :
XA, THE EXPERIENTIAL AGENCY, INC.,      :                   Civil Action No.: 15-cv-05814-JPO
                                        :
                 Plaintiff,             :
                                        :
           vs.                          :                   NOTICE OF WITHDRAWAL
                                        :                   CHARGING LIEN
JOSEPH WAGNER, HUDSON GRAY LLC,         :
DARREN ANDERECK, JESSIE LOMMA,          :
MICHAEL DAY, JEAN WILSON, ESTELLE       :
PIZZO, STUDIO AG, LLC, REMIGIO GUDIN, :
and MIXED COMPANY, INC.,                :
                                        :
                 Defendants.            :
------------------------------------x

       PLEASE TAKE NOTICE that pursuant to Section 475 and 475-a of the Judiciary Law,

Edwards Pottinger LLC, former attorneys of record for Plaintiff CMG Holdings Group, Inc. and

Third-Party Defendants Glenn Laken and Alexis Laken, hereby withdraws the charging lien upon

the proceeds of this action, including any settlement proceeds, in the amount of $31,755.16 dollars

in costs and expenses, that was filed by Edwards Pottinger LLC on July 19, 2019 [ECF No. 163].



 Dated: August 20, 2019                         /s/ Seth M. Lehrman
                                                Bradley J. Edwards (brad@epllc.com)
                                                Seth M. Lehrman (seth@epllc.com)
                                                EDWARDS POTTINGER, LLC
                                                425 North Andrews Avenue, Suite 2
                                                Fort Lauderdale, Florida 33301
                                                Tel. (954) 524-2820
                                                Fax: (954) 524-2822
      Case 1:15-cv-05814-JPO-SDA Document 167 Filed 08/20/19 Page 2 of 2



                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on August 20, 2019, I electronically filed the foregoing
document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document
is being served this date via U.S. mail and/or some other authorized manner for those counsel or
parties, if any, who are not authorized to receive electronically Notices of Electronic Filing.



                                                   /s/ Seth M. Lehrman
                                                   Seth M. Lehrman
